Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 01/11/2021 overcome the following set forth in the previous Office Action:
The claim 1-20 being rejected under 35 USC §101,
The claims 6, 10 and 16 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph, and
The claims 2 and 12 being rejected under 35 USC §112 (d), 35 USC §103, and nonstatutory obviousness-type double patenting.
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claimed limitations as amended not as originally filed, the responses to the arguments will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding the Nonstatutory Obviousness-Type Double Patenting, applicant argues that “Applicant already filed a Terminal Disclaimer in copending Application No. 16/774,045 on October 6, 2020. Therefore, the rejection of claims 1, 3-11, and 13-20 is improper and should be withdrawn.”

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted: 
Friedman et al., US 20080069411 A1, published on March 20, 2008, hereinafter Friedman,   
Hanna et al., US 6714665 B1, issue on March 30, 2004, hereinafter Hanna,
Yu et al., US 20180302786 A1, published on October 18, 2018, effectively filed on October 8, 2015, hereinafter Yu,
Aliabadi et al., US 20180096226 A1, published on April 5, 2018, hereinafter Aliabadi, and  
Ma et al., US 20200160028 A1, published on May 21, 2020, appl. # 16774045, hereinafter ‘045.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Hanna, and further in view of Yu.
Regarding claim 1, Friedman discloses an image acquisition method, (Friedman: Figs. 1-2) comprising: 
acquiring an initial face image of a user by a first image acquisition apparatus; (Friedman: 208 in Fig. 2. [0036])
determining an (eye region) Friedman: 210-218 in Fig. 2. [0036])
controlling the second image acquisition apparatus to acquire an (iris) Friedman: 210-218 in Fig. 2. [0036]
synthesizing the initial face image and the (iris) Friedman: [0035, 0037, 0042]. Iris recognition is interpreted as part of face recognition with more granularity or details since iris is part of a user’s face. In other words, together facial patterns and iris patterns are used for face recognition or biometric identification. “Specifically, the position and orientation of an eye is reflected simultaneously in both the iris and the face. The coupling between the biometric features of the iris and the face not only facilitates the simultaneous capture of these biometric features, but allows these features to be cross-referenced or combined in a common feature space that preserves the geometric relationship between the iris and face.” (See [0035]). Furthermore, as discussed in [0042], “it is understood that other configurations can implement these features in order to combine iris and face images for biometric identification.” The claimed image synthesizing is interpreted as the disclosed image combination (i.e., “to combine iris and face images for biometric identification”).)
Friedman does not disclose explicitly 
determining an acquisition parameter based on the initial face image of the user, the acquisition parameter including an acquisition angle and an acquisition height for a second image acquisition apparatus;
an eye print image, and 
synthesizing face image and eye print image into a target face image of the user.
However, Hanna teaches, in the same field of image acquisition and particularly face and eye image acquisition, determining an acquisition parameter based on the Hanna: 54 in Fig. 1b; Figs. 24-25; col. 1, lines 56-62; col. 2, lines 3-6; col. 6, lines 4-16; col. 26, lines 5-28; col. 55, lines 53-57. The claimed “acquisition angle” and “acquisition height” are interpreted as the disclosed pan/tilt angles and height of user’s head/face.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman’s disclosure with Hanna’s teachings by combining the image acquisition method (from Friedman) with the technique of determining an acquisition parameter based on the initial face image of the user (from Hanna) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image acquisition method would still work in the way according to Friedman and the technique of determining an acquisition parameter based on the initial face image of the user would continue to function as taught by Hanna. In fact, the inclusion of Hanna's technique would provide a practical and/or alternative implementation of the method from Friedman and as a result would make the method from Friedman much faster and more accurate by taking advantage of imagers with different fields of view.
The combination of Friedman and Hanna, or Friedman {modified by Hanna}, does not disclose explicitly 
an eye print image, and 
synthesizing face image and eye print image into a target face image of the user.
Yu: [0051-0052]) It would have been obvious to one of ordinary skill in the art to substitute one known element (eye print image) for another known equivalent element (iris image) resulting in the predictable result of biometric identification or user recognition.
The combination of Friedman {modified by Hanna} and Yu, or Friedman {modified by Hanna and Yu}, teaches an eye print image and combining face image and eye print image for face recognition as discussed above. Their only difference with the claimed invention is that they do not disclose explicitly synthesizing face image and eye print image into a target face image of the user.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that whether to synthesize face image and eye print image into a target face image of the user depends on the application situation, i.e., these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that synthesizing face image and eye print image into a target face image of the user provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the combination of face image and eye print image taught by Friedman {modified by Hanna and Yu} or the claimed synthesis of face image and eye print image into a 
Therefore, it would have been obvious to one of ordinary skill in this art to combine Friedman with Hanna, Yu and different design choices to obtain the invention as specified in claim 1. More specifically, Friedman {modified by Hanna and Yu} discloses an image acquisition method, (Friedman: Figs. 1-2) comprising: 
acquiring an initial face image of a user by a first image acquisition apparatus; (Friedman: 208 in Fig. 2. [0036])
determining an acquisition parameter based on the initial face image of the user, the acquisition parameter including an acquisition angle and an acquisition height for a second image acquisition apparatus; (Friedman: 210-214 in Fig. 2. [0036]) (Hanna: 54 in Fig. 1b; Figs. 24-25; col. 1, lines 56-62; col. 2, lines 3-6; col. 6, lines 4-16; col. 26, lines 5-28; col. 55, lines 53-57.)
controlling the second image acquisition apparatus to acquire an eye print image of the user according to the acquisition parameter; (Friedman: 216 in Fig. 2. [0036]) (Yu: [0051-0052]) and 
synthesizing the initial face image and the eye print image into a target face image of the user for face recognition. (Friedman: [0035, 0037, 0042]) (Yu: [0051-0052]) (See above discussions in regard to design choices on combining face and eye print images into one target image.)
Regarding claim 3, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein the determining the acquisition parameter based on the initial face image of the user comprises: determining eye region spatial location information of the Hanna: 54 in Fig. 1b; col. 1, lines 56-62; col. 2, lines 3-6; col. 6, lines 4-8)
Regarding claim 5, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein: a Field of View (FoV) of the first image acquisition apparatus is greater than an FoV of the second image acquisition apparatus. (Friedman: [0029])
Regarding claim 6, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein: a Field of View (FoV) of the first image acquisition apparatus is greater than or equal to (a face region) Friedman: 104 and 106 in Fig. 1. [0029])
Friedman {modified by Hanna and Yu} does not disclose explicitly a first FOV greater than or equal to 45*100 and a second FOV greater than or equal to 50 mm*140 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that whether to select the claimed specific numbers such as 45*100 and 50 mm*140 mm depends on the application situation, i.e., these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that selecting the claimed specific numbers provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the selection of FOVs covering face region and eye region taught by Friedman in Fig. 1 (FOV 104 and FOV 106) or the selection of the claimed specific numbers because both selections perform the same function of 
Therefore, it would have been obvious to one of ordinary skill in this art to combine Friedman {modified by Hanna and Yu} with different design choices to obtain the invention as specified in claim 6.
Regarding claim 7, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein the controlling the second image acquisition apparatus to acquire the eve print image of the user comprises: controlling the second image acquisition apparatus by using a gimbal to acquire the eye print image of the user according to the acquisition parameter. (Hanna: 16 of Fig. 1a; col. 11, lines 17-19) (Yu: [0051-0052]) (See discussions in regard to claim 1)
The rationale and motivation for combining the disclosure of Friedman {modified by Hanna and Yu} with Hanna’s above further teachings are as follows. The combination would not change the working of either the method from Friedman {modified by Hanna and Yu} or Hanna’s technique. At the same time, the further teachings from Hanna makes it possible or provides an alternative implementation for controlling the second image acquisition apparatus once the acquisition parameter is obtained.
Regarding claim 8, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein a lens of the second image acquisition apparatus is one of an optical zoom lens or a prime lens. (Friedman: [0021])
Regarding claim 9, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein a Depth of Field (DoF) of the second image acquisition apparatus is greater than or equal to 2 cm. (Friedman: [0021])
Regarding claim 10, Friedman {modified by Hanna and Yu} discloses the method of claim 3, wherein the eye spatial location information of the user comprises location information of two pupil centers of the user. (Hanna: col. 55, lines 53-57)
Claims 11, 13 and 15-19 are the device (Friedman: Fig. 1) claims corresponding, respectively, to method claims 1, 3 and 5-9 and are similarly analyzed and rejected.
Claim 20 is the computer-readable medium (Friedman: Fig. 1) claim corresponding to method claim 1 and is similarly analyzed and rejected.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman {modified by Hanna and Yu} as applied to claims 1 and 11 discussed above, and further in view of Aliabadi.
Regarding claim 4, Friedman {modified by Hanna and Yu} discloses the method of claim 1, wherein the controlling the second image acquisition apparatus to acquire an eye print image of the user comprises: 
controlling the second image acquisition apparatus to acquire an eye region image of the user according to the acquisition parameter; (See discussions in regard to claim 1 since this feature is already recited in claim 1) and 
segmenting the eye region image Friedman: 218 in Fig. 2. [0019-0020, 0036]) (Hanna: col. 44, lines 34-36; col. 47, lines 8-12 and 18-21) (Yu: [0051-0052]) (See discussions regarding claim 1)
The reasoning and rationale for combining the disclosure of Friedman {modified by Hanna and Yu} with Hanna’s above further teachings are similar to those discussed in regard to claim 1.
Friedman {modified by Hanna and Yu} does not disclose explicitly but Aliabadi teaches, in the same field of endeavor of applying convolutional neural network to image processing, segmenting the eye region image using a full convolutional depth neural network to acquire the iris region or sclera region image. (Aliabadi: [0026]. The claimed “full convolutional depth neural network” is interpreted as the disclosed “convolutional neural network (CNN)”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman {modified by Hanna and Yu}’s disclosure with Aliabadi’s teachings by combining the image acquisition method (from Friedman {modified by Hanna and Yu}) with the technique of segmenting eye image using CNN (from Aliabadi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image acquisition method would still work in the way according to Friedman {modified by Hanna and Yu} and the technique of segmenting eye image using CNN would continue to function as taught by Aliabadi. In fact, the inclusion of Aliabadi's technique of segmenting eye image using CNN would provide a practical and/or an alternative Friedman: 218 in Fig. 2. [0036]) and as a result would make the method from Friedman {modified by Hanna and Yu} much more flexible since the eye image segmentation may then be implemented in one additional form if not already done so by Friedman.
Therefore, it would have been obvious to one of ordinary skill in this art to combine Friedman {modified by Hanna and Yu} with Aliabadi to obtain the invention as specified in claim 4.
Claim 14 is the device (Friedman: Fig. 1) claim corresponding to method claim 4 and is similarly analyzed and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 20 of the copending application ‘045 in view of Hanna. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
Claims 1, 11 and 20 of the copending application ‘045 disclose all claim limitations of corresponding claims 1, 11 and 20 of the instant application, except the acquisition parameter including an acquisition angle and an acquisition height for a second image acquisition apparatus, which is taught by Hanna in the same field of image acquisition and particularly face and eye image acquisition. (Hanna: 54 in Fig. 1b; Figs. 24-25; col. 6, lines 4-16; col. 26, lines 5-28.)
The reasoning and motivation for combining the copending application ‘045 with Hanna are similar to those for combining Friedman and Hanna discussed above.

The dependent claims 3-10 are rejected as being obvious over the claim 1 of the copending application ‘045 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 13-19 are rejected as being obvious over the claim 11 of the copending application ‘045 in view of the art of record relied upon in the rejections above, as applied to the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669